DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
101 Rejection
Applicants argue the claim is integrated into a practical application and such computer and technical improvements provide significantly more than the identified abstract ideas, however the examiner respectfully disagrees.  
The claim does not define explicit computer elements nor how these computer elements are bettered during the operation of the identified abstract ideas.  The claim merely recites CCN networks and models, presumably ran on computer elements, acting as tools for performing the jucical exceptions, i.e. mathematic concepts and concepts capable of being performed in the mind of a user.  The argued CNN networks and models do not better the operation of a computer but merely use a computer to perform identified mathematical concepts throughout the claim.  In addition, the data collected by the additional elements responsible for data merely feed the gathered data into the identified mathematical and human mind concepts and do not better the operation of the machinery.  The claim fails to connect the identified abstract ideas to how that machine is bettered by the performance of these abstract ideas.  At best, the identified abstract ideas are generically linked to a field of use or technology without meaningfully limiting the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mathematical operations of normalizing each group of data in the two data sets by using a z-score method to obtain a processed normal data set Nm and abnormal data set m; generating images with a size of hi xh2 from the m groups of data in the normal data set Nm to acquire a normal data image set m ; step 2: adopting a mean cross-entropy loss function MI as follows: 
    PNG
    media_image1.png
    89
    551
    media_image1.png
    Greyscale
 Page 11 of 21GAWO P1968 wherein, q[0,1] represents a predicted value of a one-dimensional vector corresponding to an i-th category; L (q) represents a cross-entropy loss function for category i; k represents a count of CNNs; Y represents a true value of the i-th category; j represents a j-th CNN; output results of the convolution layer 1, the pooling layer 1, the 4 convolution layer 2 and the pooling layer 2 are respectively processed by batch normalization, and output results of the fully connected layer 1 and the fully connected layer 2 are respectively processed by L2 regularization; taking a mean  
    PNG
    media_image2.png
    35
    158
    media_image2.png
    Greyscale

 calculating a test accuracy as follows: 
    PNG
    media_image3.png
    41
    160
    media_image3.png
    Greyscale
 wherein, Corr represents a count of correct identification; test m represents a total count of test data; determining, according to a sampling frequency Fs of the monitoring system and a working speed range [Ri, R ] of a unit, a range of sampling point count [W ' W of a complete cycle as follows: 
    PNG
    media_image4.png
    111
    440
    media_image4.png
    Greyscale
 setting a series of window lengths W={Wn,Wn +d,Win +2d,---,Wm +ad},a =0,1,2,--, that is, a total of a+1 window lengths, according to [Win, W ], wherein d represents a gradient of length change; W +ad _W.,and 10<d W_; 104.3: performing sliding cut-off on data S, in window Wm with a step Step to obtain a cut-off result Sj ; traversing data Sn through the window to obtain a cut-off data set Cutl = {SllSn2," -}; normalizing data in Cutl by the z-score method to obtain a data set Cutl'; generating images with a size of hi xh2 from each group of data in Cutl' respectively; partitioning each generated image from left to right into sub-images with a size hl of -x h2 , wherein a partitioning result of each image is denoted as 4 SP = {imgl,img2,img3,img4) ; calculating the image set of each window in turn to obtain image sets 
    PNG
    media_image5.png
    30
    735
    media_image5.png
    Greyscale
 calculating a count of images initially classified as follows: Page 13 of 21GAWO P1968 
    PNG
    media_image6.png
    40
    93
    media_image6.png
    Greyscale
 wherein, Win  set  
    PNG
    media_image7.png
    21
    575
    media_image7.png
    Greyscale
 performing cut-off on abnormal data Ab _ S by steps 4.2 to 4.5 to obtain cut-off cycle data ab_zq, , and finally obtaining an abnormal complete-cycle data set 
    PNG
    media_image8.png
    21
    603
    media_image8.png
    Greyscale
.
These mathematically operations fall within the judicial exception grouping of mathematical operations.10
The claim also recites steps that fall within the jucical exception grouping of mental concepts, like organizing, classifying, locating, inputting, outputting and “testing” information.  The steps considered by the examiner that fall within the mental process grouping are: 
locating shock positions of an intake stroke, a compression stroke, a power stroke and an exhaust stroke according to keyphasor information of the reciprocating machinery; then, partitioning each image in the normal data image set P into sub-images with a size of hi - x h2 according to an order of the intake stroke, the compression stroke, the power stroke 4 15and the exhaust stroke; labeling the sub-images to generate an intake stroke image set J = { ji, j,,''', , a compression stroke image set C={{C,c2,C3,...,cm1, a power stroke image set F = {f,, f2, f3, fm l and an exhaust stroke image set E = {e1,e2,e3, , em; dividing the four stroke image sets into a training set and a test set respectively to obtain a training image set Train _ C = { Jl,,n, C,,rn, F,,,n, E,,n } and a test image set 20Test _ C = {Jes,,Ces,, Fest, Eest I; step 3: building and training a two-class hybrid convolutional neural network (CNN) Net ; representing categories of classification of the network Net by 0 and 1 respectively, wherein 0 indicates that an input data is not a complete-cycle data, and 1 indicates that the input data is a complete-cycle data; composing  Net by an intake stroke CNN CNN_ a compression stroke CNN CNNC, a power stroke CNN CNN_F and an exhaust stroke CNN CNN _ E ; setting the four CNNs with the same network structure comprising an input layer, a convolution layer 1, a pooling layer 1, a convolution layer 2, a pooling layer 2, a fully connected layer 1 and a fully connected layer 2, wherein an input image in the input layer is a hi grayscale image of - x h2; output results of the convolution layer 1, denoting predicted probability values output by CNN _ J, CNN _ C, CNN _F and CNN _ E as 9, 9c, 9F gE respectively, inputting the training image set Train _ C = {Jai,,, Cran, Ftan, Eain,} into a built Net network model for training; testing a trained network model by using the test set Test _ C = {Jtest, Ctest, Fet, Etest} to obtain a final two-class hybrid CNN model which is denoted as T -Net while the outputting the results of the fully connected layer 1 and the fully connected layer 2; selecting a measuring point of the cylinder head of the reciprocating machinery, and continuously acquiring normal vibration acceleration data Sn = {s1s2,s3,- -,sn} and abnormal vibration acceleration data Ab _ S, = {ab _ s, at b _ s3, - - -, ab _ s,,} of two or more cycles on a keyphasor-free basis, wherein n and n' respectively represent a count of sampling points: sequentially selecting and inputting a first part of images in image set Cutl_P into T _Net for initial classification; continuing to classify a remaining image if the selected images comprise a complete-cycle image, wherein a data point corresponding to a complete-cycle image recognized by the classification of T _Net is a complete-cycle data, which is denoted as zq ; stopping classification of the remaining image in Cutl _P and switching to a next window, if the selected images do not comprise a complete-cycle image; building an automatic feature extraction model, that is, an autoencoder model; dividing the normal data N and abnormal data Am of the vibration acceleration of the cylinder head acquired on a keyphasor basis into a training set Train and a test set Test, and labeling "normal" and "abnormal" 
The judicial exceptions found in claim 1 are not integrated into a practical application because the claim recites a generic “online monitoring system” which performs the various mathematical operations and the identified mental concepts, which are mental concepts simple enough to be performed in the human mind.  The system merely acts a tool that performs the identified jucical concepts without providing significantly more, like operating the CNN. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition element steps of “acquiring, by an online monitoring system of the reciprocating machinery, m groups of vibration acceleration data of a single cycle of a measuring point of a cylinder head in a normal state and an abnormal state  keyphasor basis to generate a normal data set Nm and an abnormal data set Am and acquiring a complete-cycle data of the reciprocating machinery on a keyphasor-free basis” reads as insignificantly extra solution activities of mere data gathering  without providing significantly more or implementing the abstract idea.  The additional elements like the reciprocating machinery and cylinder head merely link the abstract idea to a technology without providing significantly more or implementing the abstract idea to a practical application.  Lastly, the newly added limitation “to perform fault diagnosis on a keyphaser-free complete cycle signal of a reciprocating machinery” fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  The generically claimed fault diagnosis on a signal of a reciprocating machinery does not integrate the abstract idea into a practical application. 
Therefore, the claim is not patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP69199035B which teaches a sensorless fault diagnosis system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853